Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 28, 2018

                                          No. 04-18-00096-CV

                              IN RE Luz CHAVEZ, Individually, et al.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Karen Angelini, Justice
                Irene Rios, Justice

       The Relator’s Motion for Rehearing on Denial of Petition for Writ of Mandamus is
hereby DENIED.


                                                                     PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CVA-00223-D4, styled Kansas City Southern Railway Company
and Jose Juarez v. Luz Chavez, et al., pending in the 406th Judicial District Court, Webb County, Texas, the
Honorable Oscar J. Hale, Jr. presiding.